Exhibit 10.7

FOURTH AMENDMENT TO OFFICE LEASE

This FOURTH AMENDMENT TO OFFICE LEASE (“Fourth Amendment”) is made and entered
into as of 11/6, 2018 (the “Effective Date”), by and between REDWOOD CITY
PARTNERS, LLC, a Delaware limited company (“Landlord”), and BOX, INC., a
Delaware corporation (“Tenant”).

R E C I T A L S :

A.    Landlord and Tenant entered into that certain Office Lease dated
September 15, 2014 (the “Office Lease”), whereby Landlord leases to Tenant and
Tenant leases from Landlord those certain premises (the “Premises”) consisting
of a total of 334,212 rentable square feet of space, to be located within those
certain office buildings (the “Buildings”) located 900 Jefferson Avenue, Redwood
City, California and 900 Middlefield Avenue, Redwood City, California. The
Office Lease, as amended by the First Amendment to Office Lease dated March 17,
2015, the Second Amendment to Office Lease dated October 22, 2015, and the Third
Amendment to Office Lease dated September 21, 2017, is referred to herein as the
“Lease”.

B.    Tenant has agreed, subject to the terms of this Fourth Amendment, to
reduce the number of parking spaces used by Tenant in the Project parking
facilities by ten (10) spaces (the “Released Spaces”) to allow Landlord to grant
another Tenant in the Project the right to use such Released Spaces.

C.    Landlord and Tenant desire to document the Released Spaces and otherwise
amend the Lease as provided herein

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, as of the Effective
Date, Landlord and Tenant hereby agree as follows:

1.    Capitalized Terms. All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this Fourth Amendment.

2.    Released Spaces. Effective as of the date hereof, the number of Parking
Passes that Tenant is entitled to use under the Lease is reduced by the number
of the Released Spaces (i.e., by ten (10) passes). Tenant acknowledges that
Landlord intends to grant another tenant of the Building the right to use the
Released Spaces. Notwithstanding the foregoing, if at any time after the date
hereof, Tenant reasonably determines that it requires the use of all or any of
the Released Spaces, Tenant shall have the right to reclaim all or any of such
Released Spaces by giving not less than sixty (60) days prior written notice
thereof to Landlord.

3.    Conflict; No Further Modification. In the event of any conflict between
the terms and provisions of the Lease and the terms and provisions of this
Fourth Amendment, the terms and provisions of this Fourth Amendment shall
prevail. Except as specifically set forth in this Fourth Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

4.    Signatures. The parties hereto consent and agree that this Fourth
Amendment may be signed and/or transmitted by facsimile, e-mail of a .pdf
document or using electronic signature technology (e.g., via DocuSign or similar
electronic signature technology), and that such signed electronic record shall
be valid and as effective to bind the party so signing as a paper copy bearing
such party’s handwritten signature. The parties further consent and agree that
(1) to the extent a party signs this Fourth Amendment using electronic signature
technology, by clicking “SIGN”, such party is signing this Fourth Amendment
electronically, and (2) the electronic signatures appearing on this Fourth
Amendment shall be treated, for purposes of validity, enforceability and
admissibility, the same as handwritten signatures.

[Signatures appear on next page.]

-1-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Fourth Amendment to be
executed on the date or dates set forth below, and such date, or the later date
if there is more than one, shall be inserted at the beginning of this Fourth
Amendment as the Effective Date.

 

“LANDLORD”:

 

REDWOOD CITY PARTNERS, LLC

 a Delaware limited liability company

 

 

 By:

KR Redwood City Member, LLC,

 

a Delaware limited liability company,

 

Its: Managing Member

 

 

 

 

By:    

Kilroy Realty, L.P.,

 

 

a Delaware limited partnership

 

 

Its: Sole Member

 

 

 

 

 

 

By:    

Kilroy Realty Corporation

 

 

 

a Maryland corporation

 

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/Jeffrey C. Hawken

 

 

 

Name:

Jeffrey C. Hawken

 

 

 

Its:

COO

 

 

 

 

 

 

 

 

By:

/s/John Fucci

 

 

 

Name:

John Fucci

 

 

 

Its:

EVP - Asset Management

 

 

 

 

 

 

 

 

Date:

11/9/2018

 

“TENANT”:

 

BOX, INC.,

a Delaware corporation

 

 

By:

/s/David Leeb  

Name:

David Leeb

Its:

General Counsel

 

 

By:

    

Name:

     

Its:

     

 

 

Date:

     

 

-2-